                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:18-CR-364-D



   UNITED STATES OF AMERICA                                           ORDER

        v.
   JERRY JONES


       On motion of the Defendant, Jerry Jones, and for good cause shown, it is hereby

ORDERED that DE 249 be sealed until further notice by this Court.

       Accordingly, it is ORDERED that these documents be filed under seal and to remain so

sealed until otherwise ordered by the Court, except that copies may be provided to the Assistant

United States Attorney and Counsel for the Defendant.

       SO ORDERED, this        4    day of December, 2020.




                                            JASC. DEVER III
                                            UNITED STATES DISTRICT JUDGE




         Case 5:18-cr-00364-D Document 252 Filed 12/05/20 Page 1 of 1
